                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


CRAIG CUNNINGHAM                                 §
                                                 §   Civil Action No. 4:18-CV-118
v.                                               §   (Judge Mazzant/Judge Nowak)
                                                 §
MARK D. GUIDUBALDI & ASSOCIATES,                 §
LLC D/B/A PROTECTION LEGAL                       §
GROUP, ET AL.
                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 11, 2019, the report of the Magistrate Judge (Dkt. #33) was entered containing

proposed findings of fact and recommendations that Defendants Mark D. Guidubaldi &

Associates, LLC d/b/a Protection Legal Group, Law Office of Sanford J. Feder, LLC, and Sanford

J. Feder, Esq.’s “Motion to Dismiss and to Strike Plaintiff’s ‘Amended Complaint’” (Dkt. #30) be

granted in part and denied part. Having received the report of the Magistrate Judge, and no

objections thereto having been timely filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the

findings and conclusions of the Court.

       It is, therefore, ORDERED that Defendants Mark D. Guidubaldi & Associates, LLC d/b/a

Protection Legal Group, Law Office of Sanford J. Feder, LLC, and Sanford J. Feder, Esq.’s

“Motion to Dismiss and to Strike Plaintiff’s ‘Amended Complaint’” (Dkt. #30) is GRANTED IN

PART AND DENIED IN PART. Specifically, Plaintiff’s claims against Defendants Sanford J.

Feder, Esq. and Law Office of Sanford J. Feder, LLC are DISMISSED WITHOUT PREJUDICE

for lack of personal jurisdiction. Plaintiff’s claims under section 227(c) of the TCPA and for
. invasion of privacy should DISMISSED WITH PREJUDICE for failure to state a claim.

  Plaintiff’s section 227(b) claim against Defendant Mark D. Guidubaldi & Associates, LLC d/b/a

  Protection Legal Group remains.

         IT IS SO ORDERED.
         SIGNED this 11th day of March, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                2
